In Habeas Corpus and/or Mandamus. This cause originated in this court on the filing of a petition for a writ of habeas corpus and/or mandamus. Upon consideration of petitioner’s motion to supplement petition with additional authority and to add the Ohio Adult Parole Authority as respondent,
IT IS ORDERED by the court that said motion to supplement be, and the same is hereby, granted, effective October 22, 1991.
IT IS FURTHER ORDERED by the court that petitioner’s application for a writ of habeas corpus be, and hereby is, granted.
IT IS FURTHER ORDERED that the writ shall be served upon respondent, Ohio Adult Parole Authority, and that the respondent shall make due return of the writ on or before November 12, 1991, as prescribed in R.C. 2725.14.
IT IS FURTHER ORDERED by the court that it is not necessary to convey the prisoner before the court as prescribed in R.C. 2725.12.